THE TOCQUEVILLE TRUST AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT, dated as of the 9th day of June, 2014, to the Amended and Restated Transfer Agent Servicing Agreement, dated as of January 12, 2005, as amended (the "Agreement"), is entered into by and between THE TOCQUEVILLE TRUST, a Massachusetts trust (the “Tocqueville Funds”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to add a new fund and amend the fees of the Agreement; and WHEREAS, Section 9 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. THE TOCQUEVILLE TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Robert W. Kleinschmidt By: /s/ Michael R. McVoy Printed Name: Robert W. Kleinschmidt Printed Name: Michael R. McVoy Title: President Title: Executive Vice President Amended Exhibit A to the Amended and Restated Transfer Agent Servicing Agreement Fund Names Separate Series of The Tocqueville Trust Name of Series The Tocqueville Fund The Tocqueville Small Cap Fund The Tocqueville Gold Fund The Tocqueville International Value Fund The Select Fund The Delafield Fund The Tocqueville Alternative Strategies Fund Amended Exhibit B to the Amended and Restated Transfer Agent Servicing Agreement TRANSFER AGENT & SHAREHOLDER SERVICES ANNUAL FEE SCHEDULE Tocqueville FundsEffective 07/01/2014 Service Charges to the Trust Shareholder Account Fees Tocqueville Fund, Tocqueville Opportunity Fund, Tocqueville International Value Fund, Tocqueville Gold Fund, The Delafield Fund, The Tocqueville Select Fund, Tocqueville Alternative Strategies Fund ¨ $ per open account ¨ $ per network level 3 account ¨ $ per closed account CCO Support$/annually Activity Charges ¨ Telephone Calls - $ /call ¨ Daily Valuation Trades - $ /trade ¨ Lost Shareholder Search - $ /search ¨ AML Base Service – 5,000 – 9999 Accounts - $ / year ¨ New Account Service - $/new domestic accounts and $/new foreign account ¨ Shareholder Verification - $ / each ¨ Omnibus Accounts: $/transaction-first 100 trans per month $/transaction–next 400 transactions $/transaction–next 1500 transactions $/transaction-next 3,000 transactions $/transaction-all trans over 5000 per month ¨ ACH/EFT Shareholder Services: $ /month/fund group $ /ACH item, setup, change $ /correction, reversal Out-of-pocket Costs - Including but not limited to: ¨ Telephone toll-free lines, call transfers ¨ Mailing, sorting and postage ¨ Stationery, envelopes ¨ Programming, special reports ¨ DST Disaster Recovery Charge ¨ Insurance, record retention, microfilm/fiche ¨ Proxies, proxy services ¨ ACH fees, NSCC charges ¨ All other out-of-pocket expenses Service Charges to Investors Qualified Plan Fees (Billed to Investors) ¨ $ /qualified plan acct (Cap at $/SSN) ¨ $ /Coverdell ESA acct (Cap at $/SSN) ¨ $ /transfer to successor trustee ¨ $ /participant distribution (ExcludingSWPs) ¨ $ /refund of excess contribution Additional Shareholder Fees (Billed to Investors) ¨ $ /outgoing wire transfer ¨ $ /overnight delivery ¨ $ /telephone exchange ¨ $ /return check or ACH ¨ $ /stop payment ¨ $ /research request per account (Cap at $ /request) (For requested items of the second calendar year [or previous] to the request) Technology Charges 1.Fund Setup - $ /CUSIP 2.NSCC Service Interface – All NSCC Services ¨ Setup - $ /fund group ¨ Annual - $ /CUSIP/year 3.Telecommunications and Voice Services ¨Service Setup - $ ATT transfer connect ¨ VRU Setup - $ /fund group ¨ VRU Maintenance - $ /CUSIP/month ¨ $ /voice response call ¨ $ /voice recognition call 4.Average Cost - $ /account/year 5.Short Term Trader - $ per account (91 -180 dayperiod) 6.File Transmissions – subject to requirements 7.Selects - $ per select 8.Extraordinary services – charged as incurred ¨ Conversion of Records (if necessary) – Estimate to be provided. ¨ Custom processing, re-processing 9.FANWEB Annual base fee - $ Inquiry $ per event Maintenance $ per event Financial Transactions $ per event Fees are billed monthly.
